     Case 2:20-bk-18938-BR         Doc 14 Filed 01/25/21 Entered 01/25/21 13:54:51          Desc
                                    Main Document    Page 1 of 1



 1   Jim Twu, SBN 175032
     WALTON TWU LLP
 2
     3233 Valencia Ave, Suite A-5
 3   Aptos, CA 95003-4137
     Phone (831) 685-9800
 4
     Fax: (650) 618-8687
 5
     Thomas Valfrid Anderson, SBN 125006
 6
     J. Daniel Jung, SBN 243436
 7   ANDERSON & JUNG
     445 S. Figueroa St., 31st Floor
 8
     Los Angeles, CA 90071
 9   Phone: (213) 612-7773
10
     Attorneys for Plaintiffs
11
                                UNITED STATES BANKRUPTCY COURT
12
               CENTRAL DISTRICT OF CALIFORNIA, LOS ANGELES DIVISION
13
14
     JAMES ANDREWS, et al.,                ) Case No.: 2:20-bk-18938-BR
15                                         )
                   Plaintiffs,             ) NOTICE OF CHANGE OF ADDRESS
16
            vs.                            )
17                                         )
     FEEL GOOD VENTURES, LLC, et al.,      )
18
                                           )
19                Defendants.              )
     _____________________________________ )
20
     FEEL GOOD VENTURES, LLC,              )
21                                         )
                    Cross-Complainant,     )
22
           vs.                             )
23                                         )
      W4 LLC, et al.                       )
24
25
     Please take notice that the law firm of WALTON TWU LLP has changed its mailing address and
26
     physical location. The new address is 3323 Valencia Ave, Suite A-5, Aptos, CA 95003. The
27
     firm’s telephone and fax numbers remain the same.
28
29   Dated: January 25, 2021                             WALTON TWU LLP
30                                                       By: /s/ Timothy Walton
                                                         Timothy Walton
31                                                       Attorneys for Plaintiffs

                                              1
                                 NOTICE OF CHANGE OF ADDRESS
